IN THE COURT OF APPEALS OF IOWA

                                      No. 18-2155
                               Filed December 18, 2019


KAREN LEE DOREN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Fayette County, Richard D. Stochl,

Judge.



      Karen Doren appeals the summary dismissal of her application for

postconviction relief. AFFIRMED.



      John J. Bishop, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., Schumacher, J., and Gamble, S.J*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).

.
                                         2


GAMBLE, Senior Judge.

       Karen Doren appeals from the summary dismissal of her application for

postconviction relief (PCR). The district court determined she filed her application

beyond the three-year statute of limitations provided in Iowa Code section 822.3

(2015). We agree and affirm.

       On appeal, Doren does not challenge whether she filed her PCR application

within three years from issuance of procedendo. Rather she argues an exception

to the three-year limitation applies, namely that her PCR application asserted “a

ground of fact or law that could not have been raised within the applicable time

period.”   See Iowa Code § 822.3.            She also argues PCR counsel was

constitutionally deficient because counsel

       made no effort to present testimony about [her] general claim that
       there existed evidence of material facts, not previously presented
       and heard, that requires vacation of the conviction or sentence in the
       interest of justice nor did he present any testimony about the more
       specific claims regarding “[d]iscovery of false information” and
       “[e]vidence withheld—witnesses.”

       “We generally review postconviction proceedings, including summary

dismissals of postconviction-relief applications, for errors at law.” Moon v. State,

911 N.W.2d 137, 142 (Iowa 2018). “We review claims of ineffective assistance of

counsel de novo.” State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012).

       Upon review of the record, we conclude Doren did not provide evidence of

a “ground of fact or law that could not have been raised” before expiration of the

three-year limitation. Her general claim that she discovered false information was

provided to someone and certain evidence was withheld is not sufficient to apply

the exception. She provided no evidence her discovery could not be made prior
                                             3

to the expiration of the statute of limitations. See Harrington v. State, 659 N.W.2d
509, 520 (Iowa 2003).         Likewise, she demonstrated no nexus between the

allegedly newly discovered evidence and her conviction. See id. Without such

showings, Doren cannot establish the exception to the statute of limitations

applies. We conclude the exception to the three-year limitation does not apply and

the district court properly dismissed her PCR application as untimely.

       Doren argues her claim was not developed before the PCR court because

her counsel was ineffective.         To obtain relief from constitutionally deficient

representation, Doren must establish her counsel failed to perform an essential

duty and resulting prejudice. See Clay, 824 N.W.2d at 495. However, her claim

is not adequately developed for our consideration on direct appeal. Doren failed

to present evidence of what actions counsel did or did not take to develop her claim

and whether her discovery of the allegedly false information and withheld evidence

could have been discovered prior to the expiration of the three years. Moreover,

Doren presents nothing to suggest she was prejudiced by counsel’s allegedly

deficient representation.     Because her claim is not sufficiently developed, we

decline to consider it. See State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018) (“If

the development of the ineffective-assistance claim in the appellate brief was

insufficient to allow its consideration, the court of appeals should not consider the

claim, but it should not outright reject it.”).

       AFFIRMED.